NUMBER 13-15-00230-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


CITY OF PHARR,                                                              Appellant,

                                           v.

PHARR INTERNATIONAL SERVICES, LLC,                                           Appellee.


                    On appeal from the 93rd District Court
                         of Hidalgo County, Texas.


                         MEMORANDUM OPINION
             Before Justices Garza, Benavides, and Longoria
                    Memorandum Opinion Per Curiam

      This case is before the Court on the City of Pharr’s unopposed motion to dismiss

the appeal. According to the motion, the City of Pharr and Pharr International Services,

LLC have settled and compromised all claims pending between them, and as a result the

City of Pharr no longer desires to pursue this appeal. The City of Pharr requests that we

dismiss this appeal, issue the mandate, and return this case to the trial court for final
disposition in that court. According to the motion, Pharr International Services is in

agreement with the relief sought.

      We GRANT the motion and set aside the trial court’s judgment without regard to

the merits and REMAND this case to the trial court for rendition of judgment in accordance

with the agreement. See TEX. R. APP. P. 42.1(a)(2)(B). Costs will be taxed against

appellant. See id. R. 42.1(d) ("Absent agreement of the parties, the court will tax costs

against the appellant."). The parties further request immediate issuance of our mandate.

See id. R. 18.1(c). The motion is GRANTED. We direct the Clerk of the Court to issue

the mandate immediately.

                                                                     PER CURIAM

Delivered and filed the
24th day of November, 2015.




                                            2